





MUTUAL SEPARATION AGREEMENT




This Mutual Separation Agreement (the “Agreement”) is made by and between the
two parties below:


Employer: Travelzoo (Shanghai) Media Co., Ltd. (the “Company”)


Employee: Vivian Hong (the “Employee”) ID No.: 310103197309093225


Whereas:


(1)
The Employee has an employment relationship and Employment Contracts (the
“Employment Contract”) with the Company; and



(2)
Both parties desire to terminate the employment relationship and Employment
Contract by mutual agreement.





NOW, THEREFORE, the Parties hereby reach the following agreements regarding the
mutual separation through friendly and equally consultations:


1.
The Company and the Employee hereby mutually confirm to terminate the employment
relationship and Employment Contract effective on November 30, 2017 (the
“Separation Date”). The Employee shall normally perform all of her job duties
and obligations under the Employment Contract until the Separation Date.



2.
In consideration of the covenants by the Employee and subject to the terms and
conditions contained herein, the Company shall pay the Employee the final
settlement payment in one lump sum in the amount of RMB 1,150,000.



Subject to the Employee’s completion of the exit handover formalities as
required by the Company, the Settlement Payment will be paid to the Employee’s
current payroll bank account within 30 days after the Separation Date.


3.
Employee’s salary will be paid until the Separation Date and the social
insurance and housing accumulation fund paid until the month of the Separation
Date.



The Company will payout unused vacation payment of a maximum of 17 days. The
Employee can take any accrued and unused vacation time before the Separation
Date, which will be deducted from the unused vacation payment.


4.
The Employee is entitled to be reimbursed for any pre-approved business expense
incurred prior to the Separation Date under the rules established by the Company
relating to such reimbursement, provided that such business expenses are
submitted in the customary way within seven (7) days of the Separation Date.



5.
The Company shall withhold the appropriate amount of individual income tax from
the payments to be made under Section 2. and make payments to the tax
authorities on behalf of the Employee as required by law.






--------------------------------------------------------------------------------









6.
Release of Claims.



6.1    The Company and the Employee hereby confirm that both parties are fully
aware and understand the provisions of relevant laws and regulations of China
and voluntarily and irrevocably enter into this Agreement without using such
means as deception or coercion, or taking advantage of the other party’s
difficulties, or having major misconstruction, to impact the validity of this
Agreement. In consideration of the settlement payment set forth in Section 2
hereof, the Employee agrees to release all known and unknown claims that the
Employee had or may have against the Company, its current or former, direct or
indirect shareholders, parents, subsidiaries, brother-sister companies, and all
other affiliates and related entities, and their current and former partners,
directors, officers, employees, agents, and other related parties, arising out
of, or in any way relating to, the Employee’s employment, or Separation of the
Employee’s employment, with the Company.


6.2    This release includes, but is not limited to: (1) all claims related to
the Employee’s compensation or benefits from the Company, including salary,
bonuses, commissions, vacation pay, expense reimbursements, severance pay,
overtime pay; (2) all claims for breach of contract and wrongful Separation; and
(3) all statutory claims arising under the laws and/or regulations of the PRC
(including the PRC Labor Law and the PRC Employment Contracts Law) or of the
municipal of Shanghai.


7.
The Employee shall promptly and fully complete the handover of her work at the
Company and return all Company properties (including the official Stamp of the
Company, computers and relevant assets owned by the Company) to the Company on
or before the Separation Date. If the Employee fails to fulfill the foregoing
obligations, the Company has the right to postpone making the payments specified
under Section 2 until and unless the Employee fulfills the foregoing
obligations.



8.
The Employee shall abide by all post-Separation obligations set forth in her
employment contract and any other agreement between the Employee and the
Company, including but not limited to certain confidentiality obligations and
non-compete obligations.



The Employee shall keep all the process of negotiating and executing this
Agreement and the content of this Agreement in strict confidence, and shall not
disclose to any third party.


9.
Notwithstanding the foregoing, the Company hereby releases the Employee from the
post-Separation non-compete obligation toward the Company provided in the
employment contract. The Employee acknowledges that the Company will not be
obligated to pay any compensation for the non-compete obligation.



10.
The Employee shall not make, or cause or encourage others to make, any
statement, written or verbal, that disparages, criticizes, defames or slanders
the Company, its affiliates, or any of their respective directors, employees,
officers, products or business practices.



11.
Effective immediately on the Separation Date, the Employee will no longer be
authorized to act on behalf of the Company or in the Company's name. The
Employee shall not claim, or cause or allow others to claim, that the Employee
is still affiliated with the Company or any of its affiliates.



12.
If any provision (or part of any provision) of this agreement is held to be
invalid or unenforceable, the validity and enforceability of the other
provisions of this agreement shall not be affected.






--------------------------------------------------------------------------------







13.
This agreement contains the entire agreement between the parties regarding the
subject matter hereof and may be amended only by a written agreement signed by
the parties. Upon the execution of this agreement, this agreement supersedes all
prior written or verbal agreements or undertakings between the parties with
respect to the subject matter hereof.



14.
The execution, interpretation, performance of and dispute resolution in
connection with this agreement are governed by law of the People’s Republic of
China.



15.
This agreement takes effect upon execution by the parties.





Travelzoo (Shanghai) Media Co., Ltd.










(Company Seal)




Vivian Hong










Signature:
(Please initial at the bottom of each page)




ID Number: 310103197309093225
Tel.:
November 1, 2017
November 1, 2017












